UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 27, 2012 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 001-32421 58-2342021 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 420 Lexington Avenue, Suite 1718New York, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 201-2400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Fusion Telecommunications International, Inc. (the “Company”) held its 2011 Annual Meeting of Stockholders (the "Meeting") on February 27, 2012, at 3:00 p.m., Eastern Standard Time. The Meeting was held at the Company's principal office at 420 Lexington Avenue, Suite 1718, New York, New York, 10170. Two proposals were presented for consideration and adopted by the Company's stockholders: (1) the election of nine Directors tothe Company'sBoard of Directors to serve until the next annual meeting of stockholders, and (2) the ratification of the appointment of Rothstein, Kass to act as the Company's Independent Registered Public Accountants for the fiscal year ended December 31, 2011. The number of shares cast for and against, as well as the number of abstentions and broker non-votes as to each of these mattersis as follows: Election of Directors Shares For Shares Withheld Broker Non-Votes Marvin S. Rosen Matthew D. Rosen Philip D. Turits E. Alan Brumberger Julius Erving Paul C. O'Brien Michael J. Del Guidice Larry Blum William Rubin Proposal Shares For Shares Against Abstentions Not Voted Ratification of the appointment of Rothstein, Kass& Company, P.C. as independent public accountants for the year ending December 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. Fusion Telecommunications International, Inc. By: /s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr. February 28, 2012 as President, Chief Operating Officer and Acting Chief Financial Officer
